DARR, District Judge.
This case was heard by a jury and resulted in a verdict for the plaintiff in the sum of Twenty Thousand ($20,000) Dollars.
The defendant has filed a motion asking that the court now direct a verdict in its behalf, and has also filed a motion for a new trial.
The plaintiff filed a motion to strike the defendant’s motion asking for a directed verdict on the ground that the motion contained grounds not used at the trial. I think this motion to strike is not well taken and it is overruled.
The plaintiff files a motion to strike the defendant’s motion for a new trial on the ground that it was filed too late. It appears that on the date of the verdict a general entry was made of the verdict but that no judgment thereon has gone down yet. Evidently, judgment is to be entered after action on these motions.
Under these conditions I think the motion for a new trial was filed in time as there is an allowance of ten days from the date of the entry of the judgment. Rule 59 (b), Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. This motion to strike is overruled.
After an attentive study of the briefs and the law in such cases and a full review of all the evidence, I do not feel easy to let this verdict stand.
*779It is my judgment that a verdict should not be directed and the defendant’s motion that I now direct a verdict is overruled.
I think a new trial should be had and I put it upon the ground that the verdict is so excessive that it can not be corrected by a suggestion of a remittitur.
Therefore, the motion for a new trial is granted.